DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 8/30/2022.  
Claims 24, 25, 30-32, 37, 38 and 43-45 have been amended.  
The 35 U.S.C. 112(b) rejections have been withdrawn due to the amendment to the claims.  

Response to Arguments
Applicant’s arguments with respect to claims 30-36 and 43-49 have been considered but are moot because arguments do not apply to the combination of references being used in the current rejection.





Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “Serravalle does not teach or suggest any form of message validation, much less message validation that is responsive to a determination with respect to the claimed first UE identifier irrespective of the second identifier” (Page 9), the Examiner respectfully disagrees.  
At issue is the claim does not describe how to determine “that the message is valid” other than by “determining that the first UE identifier for UE identification to the network node uniquely identifies a UE to the network node”.  Serravalle clearly teaches this.  (Page 6 [0044] “The eNodeB S1-AP UE Identity 65 is allocated to uniquely identify the UE over the S1 interface within the eNodeB 61”)  There are no structural differences being claimed between the instant claims and the prior art of Serravalle.  Accordingly, the claimed invention does not yet provide a patentable difference to Serravalle.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-29 and 37-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serravalle (EP-2,519,043A1).
Regarding claim 24, Serravalle teaches a method of message validation performed by a network node, the method comprising:
receiving, over an interface between the network node (Fig. 4a [eNodeB] or Fig. 4b [69]) and a further network node (Fig. 4a [MME] or Fig. 4b [71]), a message comprising paired user equipment (UE) identifiers (Fig. 4a [eNB S1-AP & MME S1-AP] or Fig. 4b [Source eNB S1-AP & Target eNB S1-AP] and Page 6 [0042]), the paired UE identifiers comprising:
a first UE identifier for UE identification (Page 6 [0042] “eNB S1-AP” can also be written as “eNB S1-AP UE ID” and Fig. 4A [67]) over the interface to the network node; (Fig. 4a [eNodeB] or Fig. 4b [69] and Page 6 [0042-0044] or [0047-0048]) and 
a second UE identifier (Fig. 4a [MME S1-AP]) for UE identification over the interface to the further network node; (Fig. 4a [MME] or Fig. 4b [71] and Page 6 [0045, 0046] or [0049-0050])
determining that the first UE identifier for UE identification to the network node uniquely identifies a UE to the network node and, in response, determining that the message is valid (Page 6 [0044] “The eNodeB S1-AP UE Identity 65 is allocated to uniquely identify the UE over the S1 interface within the eNodeB 61” note: there is no option in the claim for the message to be invalid, so this is a recitation of a cause/effect) irrespective of whether the second UE identifier for UE identification to the further network node uniquely identifies the UE to the further network node.  (Page 6 [0044] “The eNodeB S1-AP UE Identity 65 is allocated to uniquely identify the UE over the S1 interface within the eNodeB 61” note: the identifier only has to be valid in the network node)
Regarding claim 25, Serravalle teaches wherein determining that the message is valid in further response to determining that the paired UE identifiers jointly identify a logical connection of the UE known to the network node.  (Page 6 [0042] “The response message of the peer node then contains the S1/X2 Application Identifier of both the originating and the peer node, for example “eNB S1-AP, MME S1-AP” and Page 7 [0059-0061])
Regarding claim 26, Serravalle teaches wherein the network node is a radio access node.  (Fig. 8A [eNB] and Page 8 [0064])
Regarding claim 27, Serravalle teaches wherein the network node is a core network node.  (Fig. 8B [MME] and Page 8 [0065])
Regarding claim 28, Serravalle teaches wherein the further network node is a radio access network node.  (Fig. 4B [71] and Page 6 [0048])
Regarding 29, Serravalle teaches wherein the further network node is a core network node. (Fig. 8A [MME] and Page 8 [0064])
Regarding claims 37-42, the limitations of claims 37-42 are rejected as being the same reasons set forth above in claims 24-29.  Additional structure can be seen in Figs. 2/3 (base station/MME) and in the corresponding description on Pages 5-6 [0036-0037]. 

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-36 and 43-49 are rejected under 35 U.S.C. 103 as being unpatentable over Serravalle (EP-2,519,043A1) in view of Dutta et al. (US-2018/0349974 hereinafter, Dutta).
Regarding claim 30, Serravalle teaches a method of error detection performed by a network node, the method comprising:
receiving, over an interface between the network node (Fig. 4a [MME] or Fig. 4b [71]) and a further network node (Fig. 4a [eNodeB] or Fig. 4b [69]), a message comprising paired user equipment (UE) identifiers (Fig. 4a [eNB S1-AP & MME S1-AP] or Fig. 4b [Source eNB S1-AP & Target eNB S1-AP] and Page 6 [0042]), the paired UE identifiers comprising:
a first UE identifier (Fig. 4a [MME S1-AP]) for UE identification over the interface to the network node; (Page 10 [0046]) and 
a second UE identifier (Fig. 4a [eNB S1-AP]) for UE identification over the interface to the further network node. (Page 6 [0042] “The response message of the peer node then contains the S1/X2 Application Identifier of both the originating and the peer node, for example “eNB S1-AP, MME S1-AP” and Fig. 4a [eNB S1-AP & MME S1-AP] or Fig. 4b [Source eNB S1-AP & Target eNB S1-AP])
Serravalle determines that the message is invalid when the second UE identifier fails to identify a logical UE connection known to the network node (Page 7 [0053]), but differs from the claimed invention by not explicitly reciting determine that the message is invalid irrespective of whether the second UE identifier for UE identification to the further network node uniquely identifies a UE to the further network node, in response to at least one of:
determining that the first UE identifier for UE identification to the network node fails to uniquely identify a UE to the network node;  
determining that the paired UE identifiers fail to jointly identify a logical UE connection known to the network node. 
In an analogous art, Dutta teaches a system and method for presenting product specific content based on recognition of a unique identifier in a local database (Page 4 [0041]) and presenting an error when it has determined that the first identifier fails to uniquely identify the product to the client.  (Page 4 [0041])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Serravalle after modifying it to incorporate the ability to recognize that the local identifier does not match what is stored locally in Dutta since it enables recognizing an invalid identifier (Dutta Page 4 [0041]) before information is routed to the wrong device.  (Serravalle Page 7 [0053])
Regarding claim 31, Serravalle in view of Dutta teaches initiating an error indication procedure to release, by the further network node, of a logical connection of a UE identified by at least one of the paired UE identifiers.  (Serravalle Page 7 [0053])
Regarding claim 32, Serravalle in view of Dutta teaches responsive to determining that the paired UE identifiers fail to jointly identify the logical UE connection known to the network node, releasing a logical connection of a UE identified by the first UE identifier for UE identification to the network node.  (Serravalle Page 7 [0053-0057])
Regarding claim 33, Serravalle in view of Dutta teaches wherein the network node is a radio access node.  (Serravalle Fig. 8A [eNB] and Page 8 [0064])
Regarding claim 24, Serravalle in view of Dutta teaches wherein the network node is a core network node.  (Serravalle Fig. 8B [MME] and Page 8 [0065])
Regarding claim 35, Serravalle in view of Dutta teaches wherein the further network node is a radio access network node.  (Serravalle Fig. 4B [71] and Page 6 [0048])
Regarding 36, Serravalle in view of Dutta teaches wherein the further network node is a core network node. (Serravalle Fig. 8A [MME] and Page 8 [0064])
Regarding claims 43-49, the limitations of claims 43-49 are rejected as being the same reasons set forth above in claims 30-36.  Additional structure can be seen in Serravalle Figs. 2/3 (base station/MME) and in the corresponding description on Pages 5-6 [0036-0037].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646